FILED
                            NOT FOR PUBLICATION                             OCT 7 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SARA BATTERHAM; COLIN                            No. 13-15135
BATTERHAM,
                                                 D.C. No. 3:11-cv-00527-LRH-
               Plaintiffs - Appellants,          WGC

  v.
                                                 MEMORANDUM*
KHALSA RESORTS, INC.; SURAT
SINGH,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Sara and Colin Batterham appeal pro se from the district court’s order

dismissing for lack of subject matter jurisdiction the Batterhams’ action alleging

violations of state law in connection with their employment at a motel. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Harris v. Rand, 682 F.3d

846, 851 (9th Cir. 2012), and affirm.

      The district court properly dismissed the Batterhams’ action for lack of

subject matter jurisdiction because there was not complete diversity between the

parties at the time the action was commenced and there was no basis for

jurisdiction under 28 U.S.C. § 1331. See Grupo Dataflux v. Atlas Global Grp.,

L.P., 541 U.S. 567, 574 (2004) (“[W]here there is no change of party, a jurisdiction

depending on the condition of the party is governed by that condition, as it was at

the commencement of the suit.” (citation and internal quotation marks omitted));

see also Williston Basin Interstate Pipeline Co. v. An Exclusive Gas Storage

Leasehold & Easement in the Cloverly Subterranean Geological Formation, 524

F.3d 1090, 1102 (9th Cir. 2008) (“[I]n order for a state law claim to provide a basis

for federal jurisdiction, the state claim must turn on substantial questions of federal

law, and really and substantially involv[e] a dispute or controversy respecting the

validity, construction or effect of [federal] law.” (citation and internal quotation

marks omitted)).

      AFFIRMED.




                                           2                                     13-15135